Title: From George Washington to Bryan Fairfax, 5 February 1783
From: Washington, George
To: Fairfax, Bryan


                        
                            Dear Sir,
                            Newburgh 5th Feby 1783.
                        
                        Your letter begun on the 26th of Decr & ended the 8th of Jany came to my hands by the last Post.
                        The enclosures for Lord Fairfax and your Brother, I have put under cover to Sir Guy Carleton who will I am
                            perswaded, send them in the Packet for England. I have only to add on this subject, that you need not at any time hesitate
                            at, or apologize for, sending Letters of Friendship, or on business through my hands into New York; for I shall always
                            have pleasure in being the medium of conveyance; and if Lord Fairfax and your Brother would adopt the same mode, nothing
                            but the risque of the Seas and danger of Capture, would impede their passage to and from you.
                        I scarce know what opinion to be of respecting the application of Doctr Savage—because, first we have no
                            certainty of his wife’s death—and secondly (admitting the fact) we do not know how she may have disposed of her estate;
                            and how far her support while living depended upon the credit of the Annuity—In a word whether it is not chargeable with
                            Loans—Mr Randolph the Attorney General —if the Papers are in his hands—will be best able to decide the point upon the
                            principle of Law, & equal justice to all Parties. To this Issue I would wish to leave the matter.
                        I have no occasion of the Letters from Mrs Savage—but wish, if there are any other Papers in my possession at
                            Mount Vernon that are necessary to, or can through any light upon this business, that you would apply to Mr Lund Washington
                            for, and make such use of them as the nature of the case may require.
                        At present, we are fast locked in Frost & Snow; without a tittle of News that can be depended on—We
                            look wistfully to the East, and to the south of an Arrival; supposing the first European Vessell will bring the Speech of
                            his Britainick Majesty—the Addresses—and Debates thereupon; the last of which, I expect, will discover the Ultimatum of
                            the National expectation & determination, respecting the continuance of the War—or acceptance of Peace upon such
                            terms as the Negociators for it have been able to strike out—If happily for all Parties, the last should be the choice, it
                            would give me much pleasure to assure you personally of the unimpaired friendship of Dr Sir Yr Most Obedt and Affecte Hble
                            Servt
                        
                            Go: Washington
                        
                    